Citation Nr: 0216158	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  00 20 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for flatfoot.  


REPRESENTATION

Appellant represented by:	Lisa L. Portnoff, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from June 1974 
to March 1977.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  


REMAND


In an October 2002 correspondence, received at the Board in 
November 2002, after this claim was certified to the Board, 
the appellant's representative requested a hearing before the 
Board at the RO.  Therefore, the appeal is necessarily 
remanded to the RO to afford due process.  38 C.F.R. § 20.704 
(2002).


To ensure that VA has met its duty to afford due process, the 
case is REMANDED to the RO for the following development:



The RO should schedule the appellant for 
a hearing before the Board at the RO.  


The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the 

matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




